internal_revenue_service index number r department of the treasury washington dc person to contact telephone number refer reply to cc dom p si 6-plr-120399-98 nov re legend company parent owner project franchisor investor manager a sw dollar_figurex sy plr-120399-98 dollar_figurez dear pursuant to a power_of_attorney on file in this office this responds to a letter submitted on behalf of company requesting rulings concerning the ability of owner to pass the rehabilitation_credit attributable to the rehabilitation of project to company facts company is a delaware corporation formed for the purpose of entering into a leasing transaction with owner company is a wholly owned subsidiary of parent a corporation actively engaged directly and through subsidiaries in numerous business activities including the ownership and operation of parent is a corporation whose stock ownership meets the requirements of sec_542 of the internal_revenue_code it is represented that parent is not a personal_holding_company as defined in that provision parent files a consolidated_income_tax_return that will include company owner is a limited_liability_company unrelated to company or parent formed to acquire and rehabilitate the project affiliates of owner engage in various business activities including the management and operation of while company entered into an agreement lease with owner dated to lease the project from owner the project has been substantially_rehabilitated by owner and is intended to qualify as a certified_historic_structure within the meaning of sec_47 of the code a request has been made to a for certification of the completed work on the project owner has agreed to make an election to pass any rehabilitation_credit attributable to the rehabilitation of the project to company as lessee a temporary certificate of occupancy was obtained for the project on - company also entered into the management agreement and the performance agreement these agreements will be described infra the lease_term began on commencement_date and continues until that the commencement_date occurred prior to the project being placed_in_service both owner and company have the right to terminate the lease under certain conditions company made a lease deposit with owner that is refundable upon termination of the lease for any reason other than default by company unless there is an early termination it is represented at the same plr-120399-98 time company also made a lease bonus payment to owner to cover pre-opening_expenses of the project and other costs associated with the project previously incurred by owner rent payable under the lease consists of base rent additional rent and percentage rent base rent is dollar_figurew per year from the commencement_date through date and dollar_figurex per year thereafter payable in equal monthly installments base rent was set at an amount equal to of owner's debt service coverage with respect to the financing costs of the project it is represented that the base rents and lease bonus will exceed the expenses that will economically accrue to owner over the lease_term additional rent i sec_4 of the gross revenues as defined in the lease received by company from project operations and is payable quarterly percentage rent is payable when gross revenues for a year exceed lease-specified base gross revenues base gross revenues increase each year through the lease_term percentage rent is computed in tiers above base gross rentals and is payable quarterly except that percentage rent is deferred to the extent that payment would violate company’s balance_sheet covenant to maintain specified levels of current_assets as defined in the lease deferred percentage rent is deemed to be accrued percentage rent and becomes payable for the next quarter along with any percentage rent calculated for that quarter such combined rent being subject_to company’s balance_sheet covenant upon termination of the lease any unpaid percentage rent and accrued percentage rent become payable without regard to the balance_sheet covenant to the extent of monies received and held by company from project operations owner is the franchisee under a franchise agreement with franchisor a corporation unrelated to either owner or company the lease provides that company is responsible for the performance of all obligations imposed on the franchisee under the franchise agreement to the extent the obligations are not owner's responsibility under the lease under the lease company is required to pay all taxes relating to the project and the business operations connected to the project company is also responsible for all maintenance and upkeep of the project any alterations additions and improvements made by company become property of owner without compensation to company the lease requires company to maintain broad form commercial general liability insurance that covers the project in forms and limits as reasonably determined by plr-120399-98 ‘ owner company is also required to maintain all risk property insurance on the project the property insurance must include business interruption coverage maintained in an amount equal to of the estimated gross revenue for the 12-month_period beginning on the date of the business interruption if the project is closed as the result of a casualty or a governmental condemnation under eminent_domain and owner determines the project cannot be reopened within days then either owner or company may terminate the lease company's obligation to pay base rent and additional rent survives the termination and continues as if the casualty or condemnation had not occurred company will be credited with any proceeds from the business interruption insurance maintained by it and paid to owner for its rent obligations company has represented that the lease is a net_lease within the meaning of sec_57 of the code as in effect on the day before enactment of the tax_reform_act_of_1986 company has entered into the management agreement with manager an affiliate of owner owner is a limited_partner in manager and another affiliate of owner is the general_partner the management agreement took effect one day before the commencement_date and continues unti the lease is terminated for any reason or until it is terminated by manager or company under the management agreement company has appointed manager its sole and exclusive agent to operate direct manage and supervise the project company will pay manager a base management fee an incentive management fee and a fixed asset management fee for these services the base management fee is payable monthly and is equal to of gross revenues for the month the incentive management fee is payable yearly and is equal to of gross revenues if gross revenues exceed the amount specified for the particular year the fixed asset management fee is payable monthly and is equal to dollar_figurey adjusted annually for inflation company parent owner and investor a member investor in owner have entered into the performance agreement under which owner has taken on specific obligations and made numerous representations warranties and covenants among these are the following owner has made cost and financial projections that estimate the project will generate positive cash_flow during the period ending years from the date the project is placed_in_service plr-120399-98 owner shall take all necessary steps to pass the rehabilitation_credit attributable to the project to company under the applicable provisions of the code owner has warranted that the amount of credit available to company shall not be reduced by the at_risk_rules under the code and that no debt of owner will be nonqualified_nonrecourse_financing under the code owner and company have agreed that the projected amount of rehabilitation_credit attributable to the project will be dollar_figurez if the actual credit_amount is less than dollar_figurez owner will pay to company of the excess of the projected amount over the actual amount it is represented that an affiliate of company is actively engaged in the business and for the 12-month_period ending date will have of operating at least one full-time_employee substantially_all of whose services were in the active_management of all of whose services were directly related to the deductions attributable to this affiliate's reason of sec_162 and sec_404 exceed sec_15 of the gross revenues from such business and at least three full-time nonowner employees substantially business that are allowable solely by business the amount of law and analysis sec_38 of the code provides a credit against income taxes for certain business credits including the investment_credit determined under sec_46 sec_46 of the code provides that for purposes of sec_38 the amount of the investment_credit includes the rehabilitation_credit sec_47 of the code provides that the rehabilitation_credit for any taxable_year includes an amount equal to of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure - sec_47 of the code provides that qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building shall be taken into account for the taxable_year in which the qualified_rehabilitated_building is placed_in_service sec_50 of the code provides that for purposes of subpart e of the code rules similar to the rules of former sec_48 as in effect on the day before the date of enactment of the revenue reconciliation act of 1990_act shall apply following references to sec_48 refer to that section as in effect prior to the enactment of the act the l plr-120399-98 sec_48 of the code provides that a lessor of property may elect with respect to any new sec_38 property to treat the lessee as having acquired the property for an amount equal to the fair_market_value of the property sec_48 of the code provides that in the case of a qualified_rehabilitated_building the portion of the basis attributable to qualified_rehabilitation_expenditures is sec_38 property sec_48 provides that property treated as sec_38 property by reason of sec_48 shall be treated as new sec_38 property sec_48 of the code provides a special rule for certain short-term leases under which a lessee of property described in sec_48 will be treated as having acquired a portion but not all of the leased sec_38 property property described in sec_48 includes real_property that is leased for a period that is less than of its class_life determined under sec_167 under sec_48 sec_48 does not apply to property leased subject_to a net_lease within the meaning of sec_57 as in effect prior to the enactment of the tax_reform_act_of_1986 sec_48 of the code provides that in the case of any lease where the lessee is an at-risk_lessee the property is at-risk_property and the at-risk_percentage is less than the required_percentage any credit allowable under sec_38 to a lessee by reason of an election under sec_48 shall be allowable only as provided in sec_48 sec_48 of the code defines the terms used in sec_48 the term at-risk_lessee means any lessee that is a taxpayer described in sec_465 the term at-risk_property means any property used by an at-risk_lessee in connection with an activity with respect to which any loss is subject_to a limitation under sec_465 sec_465 of the code provides that in the case of a c_corporation with respect to which the stock ownership requirement of sec_542 is met engaged in an activity to which sec_465 applies any loss from such activity for the taxable_year is allowed only to the extent of the aggregate amount with respect to which the corporation is at risk within the meaning of section of b for such activity at the close of the taxable_year sec_465 of the code provides that in the case of a taxpayer that is a qualified_c_corporation each qualifying_business carried on by such taxpayer shall be treated as a separate activity and sec_465 shall not apply to losses from such business sz plr-120399-98 sec_465 of the code provides that a qualified_c_corporation is a corporation otherwise subject_to the limitations of sec_465 that is neither a personal_holding_company defined in sec_542 a foreign_personal_holding_company defined in sec_552 nor a personal_service_corporation defined in sec_269a sec_465 of the code provides that with respect to a qualified_c_corporation a qualified_business is any active business if the corporation had at least one full-time_employee engaged in the active_management of such business the corporation had at least three full-time nonowner employees providing services directly related to such business the amount of the deductions attributable to such business that are allowable solely by reason of sec_162 and sec_404 exceed sec_15 of the gross_income from such business and such business is not an excluded_business sec_465 of the code provides that the term excluded_business means equipment_leasing and any business involving master sound_recordings films videos or tangible or intangible assets associated with literary artistic musical or similar properties sec_465 of the code provides that for purposes of sec_465 the component members of an affiliated_group_of_corporations shall be treated as a single_taxpayer our analysis of the present case assumes that the project qualifies as a certified_historic_structure and the rehabilitation of the project as a certified_rehabilitation within the meaning of the applicable rehabilitation_credit provisions under sec_47 of the - code this letter expresses no opinion with regard to these matters the preceding discussion indicates that the amount of sec_38 credit passed to a lessee by a lessor of new sec_38 property under sec_48 of the code is subject_to limitation under certain circumstances if a lease has a term that is less than of the leased property’s class_life the lease is a short-term_lease for purposes of the sec_48 limitation with respect to the present case the portion of the project’s basis attributable to qualified_rehabilitation_expenditures is new sec_38 property under sec_48 and sec_48 no determination has been made that the lease is a short-term_lease for purposes of sec_48 even if its term is less than of the class_life of the project as determined under sec_167 however assuming that the lease is a short-term_lease under sec_48 if the lease is a net_lease within the meaning of former sec_57 sec_48 would not apply to limit the amount of rehabilitation_credit attributable to the rehabilitation of the project available to company assuming owner makes an election plr-120399-98 under sec_48 to pass the credit to company company has represented that the lease is a net_lease within the meaning of former sec_57 while we make no determination regarding whether the lease is a net_lease under this provision as more fully discussed below for purposes of continuing our analysis of the present case we assume that the representation is accurate the rehabilitation_credit available to company may also be limited under sec_48 of the code if company is an at-risk_lessee of at-risk_property as those terms are defined in sec_48 because parent is a corporation whose stock ownership meets the requirements of sec_542 company is an at-risk_lessee however based upon the representations submitted with the ruling_request we conclude that company is not a lessee of at-risk_property company is a qualified_c_corporation within the meaning of sec_465 under sec_465 the component members of an affiliated_group_of_corporations filing a consolidated tax_return are treated as a single_taxpayer company is a component_member of an affiliated_group_of_corporations filing a consolidated tax_return another member of the group operates sec_465 and the operation of is not an excluded_business under sec_465 therefore the affiliated_group is a taxpayer that carries on a qualifying_business and losses from that business are not subject_to sec_465 accordingly the project is not at-risk_property as defined by sec_48 because it is not used in an activity that is subject_to sec_465 a and the amount of rehabilitation_credit attributable to the rehabilitation of the project available to company is not limited under sec_48 operation meets the employee and expense tests of the conclusions based solely on the facts as presented company's representations and the analysis set forth above we reach the following conclusions if the lease is a net_lease within the meaning of former sec_57 former sec_48 will not apply to limit the amount of rehabititation credit attributable to the rehabilitation of the project available to company the at risk limitations of former sec_48 of the code will not apply to limit the amount of rehabilitation_credit attributable to the rehabilitation of the project available to company company has represented that the transaction denominated lease is a net_lease within the meaning of former sec_57 the service does not issue advance rulings or determinations concerning whether a transaction is in fact a true lease because such rulings or determinations involve issues of true ownership which sec_4 plr-120399-98 are inherently factual accordingly this office has not made any determination about the characterization of the transaction here as a lease a financing_arrangement or a sale consequently this office also has not made any determination as to whether the transaction is a net_lease within the meaning of former sec_57 c b or for any other purpose if the service upon audit subsequently determines that the transaction here is not a true lease for federal_income_tax purposes or is not a net_lease for purpose of former sec_57 then all rulings in this letter are void from the inception of the transaction except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be cited or used as precedent sincerely yours chal fom charles b ramsey branch chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
